AFTER REMANDMENT
ALMON, Judge.
This cause was remanded to the trial court for a jury determination of appellant’s mental capacity to stand trial. • Upon remand a jury was empaneled and returned the following verdict: “We the jury find the defendant not to have been sane and competent to stand trial. Roderick A. Houston, Foreman.”
Tit. 15, § 426, Code of Alabama 1940, Recompiled 1958, provides:
“Inquisition in certain cases of felony; proceedings. — If any person charged with any felony be held in confinement under indictment, and the trial court shall have reasonable ground to doubt his sanity, the trial of such person for such offense shall be suspended until the jury shall inquire into the fact of such sanity, such jury to be impaneled from the regular jurors in attendance for the week or from a special venire, as the court may direct. If the jury shall find the accused sane at the time of their verdict, they shall make other inquiry, and the trial in chief shall proceed. If they find that he is insane at that time, the court shall make an order committing him to the Alabama state hospitals, where he must remain until he is restored to his right mind. When the superintendent of the hospitals shall be of *634opinion that such person is so restored he shall forthwith, in writing, inform the judge and sheriff of such court of the fact, whereupon such person must be remanded to prison on an order of such judge, and the criminal proceedings resumed. In no event shall such person be set at large so long as such prosecution is pending, or so long as he continues to be insane.”
The judgment is hereby vacated and the cause is remanded to the trial court to enter the necessary orders in accordance with § 426, supra, committing the appellant to the Alabama state hospitals.
Judgment vacated: Remanded with directions.
All the judges concur.